DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Final Office Action is in response to the Amendment filed June 21, 2022 which was filed in response to the Non-final Office Action of March 25, 2022.
The 35 U.S.C. 102(a)(1) rejection of Claims 1-6, 22-27 and 31-33 as being anticipated by French Patent Publication No. FR 2 851 482 by Pichon (hereinafter PICHON) is maintained as explained in the Response to Arguments section below.
The amendment made to Claim 8 renders the claim indefinite as explained below.

Response to Arguments
Applicant’s arguments filed June 21, 2022 regarding PICHON anticipating Claims 1-6, 22-27 and 31-33 have been fully considered, but are found unpersuasive.  Starting at the Section 102 Rejections heading of the REMARKS section on page 7 of the Amendment, Applicant argues PICHON does not anticipate the claims as amended because PICHON does not disclose a cutting blade as specified in the amendments made to Claim 1.  Examiner respectfully disagrees.
Applicant argues, starting in the last paragraph of page 9 of the Amendment, “By contrast, Pichon merely discloses “flat edges” surrounding a knife 52.  Specifically, PICHON states, “the knife 52 is a thin plate having the shape of a polygon with at least three straight sides, these sides constituting straight edges 520.  Advantageously, these are eight in number, but they could also be at number of three or four for example so that the knife 52 would then have a triangular or square shape…In order to be sharp, the straight edges 520 are slightly beveled at an angle (x between about 250 and 450 relative to the horizontal (see Figure 3).” (machine translation of French language from page 7, lines 31-35, emphasis added).”  Emphasis as added by Applicant.
However, Applicant appears to disregard disclosure made by PICHON which is contrary to Applicant’s argument.  Applicant’s quotation of PICHON leaves out two sentences which belong where Applicant has gratuitously inserted an ellipsis.  That is, lines 183-191 of the provided English machine translation actually read:
“The knife 52 is a thin plate having the shape of a polygon with at least three rectilinear sides, these sides constituting cutting edges 520.  Advantageously, these are eight in number, but they could also be three or four in number, for example, so that the knife would then have a triangular or square shaped.
Knife 52 could also have a hexagonal or star shape.  Finally, instead of being straight, the cutting edges 520 could also be slightly concave, that is to say curved towards the center of the knife.
In order to be sharp, the straight edges 520 are slightly beveled at an angle (x) comprised between approximately 250 and 450 with respect to the horizontal (see FIG. 3)”.
Emphasis added.
This disclosure of PICHON, selectively glossed over by Applicant, describes alternate cutting blade designs which anticipate the claim amendments made to Claim 1 as explained below.
Applicant next argues, starting at the bottom of page 10 of the Amendment and spanning to pages 11 and 12, cutting blades 51 and 52 of PICHON do not rotate about their axes, and therefore the cutting blades of PICHON will not wear evenly.  This argument is irrelevant in that rotation of the cutting blades themselves is not claimed.  Rotatability of a cutting plunger is claimed in Claim 1, a feature PICHON discloses as explained below.
Applicant next argues at the top of page 12 of the Amendment, PICHON fails to teach a circular outer face because it explicitly discloses a polygonal face.  Examiner agrees with Applicant’s observation PICHON discloses knife 52 as having the shape of a polygon.  (See line 183 of PICHON).  However, PICHON discloses at lines 187-189 straight cutting edges 520 may also be slightly concave so as to curve toward the center of the knife.  When the outer face of PICHON’s cutting blade is shaped according to this alternate disclosed design, PICHON’s cutting blade will have a “circular outer face” in the way Applicant’s specification defines “circular outer face” in the middle paragraph of page 16, as well as on pages 8 and 9 of the Amendment of June 21, 2022.  Therefore, PICHON meets the claim limitation as explained in the rejection of Claim 1 below.
Applicant next argues, starting in the first full paragraph of page 12 of the Amendment and spanning to page 13, PICHON fails to disclose Claim 1 as amended, and based on this, all of the claims which depend from Claim 1 are allowable.  Examiner respectfully disagrees.  PICHON anticipates Claim 1 as explained below.  And, the remainder of the rejections made in the Non-final Office Action of March 25, 2022 are maintained as they relate to PICHON as explained below.
Finally, Applicant argues, starting in the first full paragraph of page 13, United Kingdom Patent Application No. GB 2 458 570 by Hughes (hereinafter HUGHES) fails to disclose an outer face free of recesses/cavities because screw 32 of Figure 3 referenced by Examiner would implicitly have a recess at its head for engaging a tool.  Examiner finds this argument persuasive.  Accordingly, the previous rejection of Claim 7 is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the smooth outer surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim as Claim 8 has been amended to depend from Claim 1 and Claim 1 does not recite the limitation of “a smooth outer surface”.  Claim 8 will be examined as depending from Claim 7 for examination purposes in order to provide needed antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, 22-27 and 31-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PICHON.
Regarding Claim 1, PINCHON discloses a slurry macerator (Figs. 1-2; page 3, line 87) comprising:
a housing (side wall 10 and parallel flanges 11 and 12 in Fig. 2; page 3, line 90);
a slurry chamber (1 in Fig. 2; page 3, line 89) in the housing for receiving slurry from a slurry inlet (31 in Fig. 1; page 3, lines 119-121) on the housing;
a rotatable cutting plunger in the slurry chamber for macerating slurry (4 in Fig. 2; page 4, lines 152-154), a plurality of slurry outlets (110, 112, 120 and 122 in Fig. 2; page 3, lines 92-100) on the housing for discharging macerated slurry from the slurry chamber wherein the cutting plunger comprises at least one cutting blade (51 and 52 in Fig. 2; page 5, lines 176-178) formed at a blade head with a circular outer face (Fig. 4 of PICHON illustrates cutting edges 520 as being straight, as explained in lines 183 and 184.  Lines 187 and 188 of PICHON disclose an alternative design for cutting edges 520, where cutting edges 520 may be slightly concave with curvature toward the center of the knife.  Concave lines have been added to Fig. 4 of PICHON below to illustrate how Examiner reasonably interprets the alternate disclosed design.  A circle may be drawn about the apex of the V-shape concavities disclosed by PICHON in the same way Applicant places a circle about the radius of the apex of the V-shapes illustrated on page 9 of the Amendment of June 21, 2022 illustrating what is defined as a “circular outer face”.), the cutting blade having a chamfered cutting edge defining V-shaped cutting teeth (see annotation in the figure below) extending rearwardly from the circular outer face to create a corrugated cutting effect (the concaved edges create the corrugation).

    PNG
    media_image1.png
    373
    425
    media_image1.png
    Greyscale


Regarding Claim 4, PICHON anticipates the slurry macerator of Claim 1 as explained above.  PICHON further discloses wherein the cutting plunger (4 in Fig. 2) comprises an impeller (40 in Fig. 2 and 3; p. 4, lines 152-154 describes knife holder 4 rotates within enclosure 1 and is made up of support plates 40.).
Regarding Claim 5, PICHON anticipates the slurry macerator of Claim 4 as explained above.  PICHON further discloses wherein the impeller (40 in Fig. 2) comprises a plurality of cutting blades (51 and 52 in Figs 2 and 3; page 5, line 176-178 discloses knife holder 4 preferably supports three pairs of knives).
Regarding Claim 6, PINCHON anticipates the slurry macerator of Claim 5 as explained above.  PINCHON further discloses wherein the impeller (40 in Fig. 3) comprises six cutting blades (page 5, lines 176-178 disclose knife holder 4 preferably supports three pairs of knives which amount to six knives total).
Regarding Claim 22, PICHON anticipates the slurry macerator of Claim 1 as explained above.  PICHON further discloses wherein the macerator further comprises a motor mounting adapter (72 in Figs. 2 and 3; page 4, lines 158-160) for mounting a motor (7 in Fig. 2; page 4, line 154) on the macerator (Figs. 1 and 2).
Regarding Claim 23, PICHON anticipates the slurry macerator of Claim 22 as explained above.  PICHON further discloses wherein the motor mounting adapter (72 in Figs. 2 and 3) is externally mountable on the housing (sleeve 72 is shown mounted externally to flange 12 which makes up one wall of the housing).
Regarding Claim 24, PICHON anticipates the slurry macerator of Claim 23 as explained above.  PICHON further discloses wherein the motor mounting adapter (72 in Fig. 3)comprises a motor seal arrangement (75 in Fig. 3; page 4, lines 161-162) for sealably mounting a motor (7 in Fig. 2) in the macerator (Figs. 1 and 2).
Regarding Claim 25, PICHON anticipates the slurry macerator of Claim 24 as explained above.  PICHON further discloses wherein the seal arrangement (75 in Fig. 3) comprises a pair of lip seals (two lip seals are shown in Fig. 3 and described at page 4, line 161).
Regarding Claim 26, PICHON anticipates the slurry macerator of Claim 25 as explained above.  PICHON further discloses wherein the motor mounting adapter (72 in Fig. 3) comprises a buffer between the slurry chamber and the motor seal arrangement.  Fig. 3 shows a cavity between flange 12 and seals 75 within sleeve 72 which acts as a buffer.
Regarding Claim 27, PICHON anticipates the slurry macerator of Claim 26 as explained above.  The cavity shown between flange 12 and seals 75 within sleeve 72 is capable of receiving a fluid such as grease.
Regarding Claim 31, PICHON anticipates the slurry macerator of Claim 1 as explained above.  PICHON further discloses on page 1, lines 13-27 the macerator shown in Figs. 1-4 may be used as a distributor grinder within a slurry spreading device to prevent plant fibers and debris (residues from wastewater treatment plants or wine-growing waste) from obstructing the pipes and orifices used for distributing the slurry.
Regarding Claim 32, PICHON anticipates the slurry macerator of Claim 31 as explained above.   Page 1, lines 15-16 of PICHON describe one type of slurry which may be shredded by the macerator shown in Figs. 1-4 as liquid waste from wastewater treatment plants.
Regarding Claim 33, PICHON anticipates the slurry macerator of Claim 1 as explained above.  Page 1, lines 17-19 of PICHON describe the slurry macerator shown in Figs. 1-4 as being part of a slurry spreading device (applicator) for distributing slurry to the ground.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over HUGHES in view of PICHON and further in view of Chinese Patent Publication No. CN 205948984 U by Enderle et al., hereinafter ENDERLE.
Regarding Claim 7, HUGHES discloses a slurry macerator (Fig. 1) comprising:
a housing (1 in Fig. 1; page 5, line 24);
a slurry chamber in the housing (side wall 2 and end walls 4 and 6 shown in Fig. 1 define the chamber; page 5, lines 23-25) for receiving slurry (Title) from a slurry inlet (8 in Fig. 1; page 5, lines 25-26) on the housing;
a rotatable cutting plunger (20 and 22 in Fig. 2; page 6, lines 1-4) in the slurry chamber for macerating slurry, a plurality of slurry outlets (12 in Figs. 1 and 2; page 5, lines 27-28) on the housing for discharging macerated slurry from the slurry chamber wherein the cutting plunger comprises at least one cutting blade (24 in Figs. 2 and 3; page 6, lines 3-4) formed at a blade head with a circular outer face (see ‘Blade Head Outer Face’ in the Fig. 3 Detail of HUGHES below).

    PNG
    media_image2.png
    614
    784
    media_image2.png
    Greyscale

The slurry macerator disclosed by HUGHES does not include at least one cutting blade meeting all of the limitations of Claim 1 as amended.
However, PICHON discloses a cutting blade of a slurry macerator as detailed in the 35 U.S.C. 102(a)(1) rejection of Claim 1 above.  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to add the chamfer and v-shaped cutting teeth of PICHON to the cutting blades of HUGHES in the same way PICHON teaches using cutting blades with chamfered, v-shaped cutting teeth to yield the predictable result of facilitating maceration of slurry, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art.  KSR Int’l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).
Regarding the limitations of dependent Claim 7 itself, HUGHES discloses the cutting blade (24 in Figs. 2 and 3) is formed at a blade head having a flat outer face with the head of the screw (32 in Fig. 3; page 6, lines 28-29) which secures the cutting blade to the shaft (26 in Fig. 3) of the arm (20 in Fig. 3) being flush therewith.
Further, the outer face of the cutting blade of HUGHES is not free of recesses/cavities to present a smooth outer face in that the head of the screw would implicitly have a recess or cavity for receiving the head of a tool used to secure the screw within the shaft.
ENDERLE teaches making the outer face of a ball mill stirring element (14 in Fig. 1C; ¶[0040]) smooth and free of recesses/cavities by placing a plastic plug (20 in Fig. 1C and 2A; ¶[0040]) over the head of a screw (16 in Fig. 2A; ¶[0040]) used in the apparatus.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to cover the screw head of the screw securing the cutting blade of HUGHES with a plastic plug, as ENDERLE teaches, to improve wear of the cutting blades as HUGHES describes at page 6, lines 20-31.
Regarding Claim 8, the prior art reference combination of HUGHES in view of PICHON and further in view of ENDERLE renders the slurry macerator of Claim 7 unpatentable as explained above.  The plastic plug taught by ENDERLE may reasonably interpreted as an “insert” in that plug 20 of ENDERLE is shown as being inserted within an opening holding the screw head it covers.  Similarly, when applying the teaching of ENDERLE to HUGHES, the plastic plug would be considered as an “insert” in that the plastic plug would be inserted within the opening which hold the screw head of screw 32 in Fig. 3.
Regarding Claim 9, the prior art reference combination of HUGHES in view of PICHON and further in view of ENDERLE renders the slurry macerator of Claim 8 unpatentable as explained above.  ¶[0024] of ENDERLE teaches polyamide (nylon) may be used to make the plug.
Regarding Claim 18, the prior art reference combination of HUGHES in view of PICHON and further in view of ENDERLE renders the slurry macerator of Claim 7 unpatentable as explained above.  The slurry macerator of HUGHES is shown with cutting discs 24 only on one side of arms 20 in Figs. 2-6, and the cutting discs are disclosed as being biased against lower wall 6 without lower wall 6 being specifically referred to as a “knife plate” but functioning as one as described at page 6, lines 20-27.  However, PINCHON teaches cutting knives (51 and 52 in Fig. 2) on both sides of the knife holder (4 in Fig. 2) and teaches counter-knife plates (21 and 22 in Fig. 2) mounted to the side wall flanges (11 and 12 respectively in Figs. 2 and 3).  It would have been obvious to a person of ordinary skill in the art to add a knife plate to a side wall disposed adjacent cutting blades as PICHON teaches.
Regarding Claim 19, the prior art reference combination of HUGHES in view of PICHON and further in view of ENDERLE renders the slurry macerator of Claim 18 unpatentable as explained above.  Knife plates 21 and 22 of PICHON are further taught as having slurry openings(210 and 220 in Fig. 2) to allow egress of slurry from the slurry chamber to the outlet pipe openings (114 and 124 in Fig. 2).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over PICHON in view of HUGHES.
Regarding Claim 10, PICHON anticipates the slurry macerator of Claim 1 as explained above.  But, PICHON does not disclose the blade heads are spring loaded.
HUGHES teaches a slurry macerator as explained in the rejection of Claim 7 above.  HUGHES further discloses wherein the blade head (see ‘Blade Head Outer Face’ in the Detail above) comprises a spring loaded blade head (spring 30 biases cutting disc 24 such that it is “spring loaded” as shown in Fig. 3; .page 6, lines 20-27) in order to maintain contact between the cutting blade with the wall housing.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to make the cutting blades of PICHON spring-loaded in order to maintain contact with the housing wall in the same way HUGHES does to yield the predictable result of facilitating maceration of slurry, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art.  KSR Int’l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).
Claims 11-17 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over PICHON in view of Canadian Patent Publication No. 2,201,651 by Tessier et al., hereinafter TESSIER.  Citation is made to the European Patent Office Espacenet English machine translation of TESSIER accompanying this action.
Regarding Claim 11, PICHON anticipates the slurry macerator of Claim 1 as explained above.  PICHON does not disclose the slurry outlets are provided with air-valves at the housing to facilitate air flow through the slurry outlets.
TESSIER teaches a manure distributor (16 in Fig. 3; ¶[0009]) with an internal, blade-equipped rotor (58 and 60 in Fig. 3; ¶[0011]) which cuts up the manure to prevent clogging (¶[0014] and ¶[0015]).  ¶[0012] through at least ¶[0016] teach a distribution pipe (70 in Figs. 2-7) with a one-way valve (72 in Figs. 2-4 and 6-7) is located at each opening (56 in Fig. 3) in the upper sidewall (48 in Fig. 3) of the housing (26 in Fig. 3) to facilitate air flow through the distribution pipes.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to add air valves to connection mouths 114 (Fig. 2; page 3, lines 106-107) integral with housing flange wall 11 of PICHON in the same way TESSIER teaches using air valves on distribution pipes at housing openings to yield the predictable result of facilitating air and slurry flow as TESSIER teaches, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art.  KSR Int’l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).  Air valves would be added on the opposite side by adding them to connection mouths 124 integral with housing flange wall 12.
Regarding Claim 12, the prior art reference combination of PICHON in view of TESSIER renders the macerator of Claim 11 unpatentable as explained above.  TESSIER teaches associating an air valve (72 in Figs. 2 and 3) with each distribution outlet (56 and 70 in Fig. 3).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to add air valves to all connection mouths 114 of PICHON in the same way TESSIER has air valves associated with each distribution outlet to yield the predictable result of facilitation flow through all the outlets.  Air valves would be added on the opposite side by adding them to connection mouths 124 integral with housing flange wall 12.
Regarding Claim 13, the prior art reference combination of PICHON in view of TESSIER renders the macerator of Claim 11 unpatentable as explained above.  ¶[0012] through ¶[0016] and Figs. 6 and 7 of TESSIER teach air valves 72 are one-way air valves.
Regarding Claim 14, the prior art reference combination of PICHON in view of TESSIER renders the macerator of Claim 11 unpatentable as explained above.  TESSIER further teaches each air valve 72 is connected by an air hole.  See ‘Air Hole’ in the Fig. 7 Detail of TESSIER below.  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to add air valves to connection mouths 114 integral with housing flange wall 11 of PICHON by connecting them via an air hole in the same way TESSIER teaches connecting air valves 72 to distribution outlets 56 and 70 via air holes  Air holes would be added on the opposite side by adding them to connection mouths 124 integral with housing flange wall 12.

    PNG
    media_image3.png
    512
    562
    media_image3.png
    Greyscale


Regarding Claim 15, the prior art reference combination of PICHON in view of TESSIER renders the macerator of Claim 14 unpatentable as explained above.  TESSIER further teaches the air holes are positioned above the slurry outlets 56 and 70.
Regarding Claim 16, the prior art reference combination of PICHON in view of TESSIER renders the macerator of Claim 14 unpatentable as explained above.  TESSIER teaches each air hole and associated slurry outlet (56 in Fig. 4) are fluidly communicable via a channel (70 in Fig. 4) defined in the housing.  When adding an air hole to each connection mouth 114 of PICHON, as explained above in the rejection of Claim 14, the air holes would be fluidly communicable with opening 110 via mouths 114 which are integral with housing wall flange 11.
Regarding Claim 17, the prior art reference combination of PICHON in view of TESSIER renders the macerator of Claim 14 unpatentable as explained above.  When adding an air hole to each connection mouth 114 and 124 of PICHON, as explained above in the rejection of Claim 14, the air holes would be added to sideplate flanges 11 and 12 of PICHON in that connection mouths 114 and 124 are integral with flanges 11 and 12.
Regarding Claim 20, the prior art reference combination of PICHON in view of TESSIER renders the macerator of Claim 17 unpatentable as explained above.  PICHON discloses motor 7 is mounted to housing wall sideplate flange 12 as shown in Fig. 2.
Regarding Claim 21, the prior art reference combination of PICHON in view of TESSIER renders the macerator of Claim 17 unpatentable as explained above.  PICHON is silent regarding the type of motor used.  However, TESSIER teaches a hydraulic motor (62 in Fig. 3; ¶[0011]) may be used to power the distributor.  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to select a hydraulic motor as the type of motor to drive the knife holder of PICHON in the same way TESSIER teaches using a hydraulic motor to drive its rotor.
Claims 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over PICHON in view of U.S. Patent No. 5,354,004 to Chambers et al., hereinafter CHAMBERS.
Regarding Claim 28, PICHON anticipates the slurry macerator of Claim 27 as explained above.  However, PICHON is silent regarding the motor mounting adapter comprising a fluid port for filling the fluid cavity.
In the related technical field of solid waste comminutors, CHAMBERS teaches a motor mounting adapter (gearing subsystem 14 in Fig. 1 is a motor mounting adapter for motor 24 being mounted to cutting subsystem 16; col. 1, lines 43-51) comprising a fluid cavity (the cavity of gearing subsystem housing 42 in Fig. 1) with a fluid port (the port in the sidewall of housing 42 in which detection plug 108 is inserted into in Fig. 1) for filling the fluid cavity (the port in which detection plug 108 is inserted into in Fig. 1 is capable of being used to fill the cavity of housing 42).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to add a port to sleeve 72 of PICHON adjacent the cavity between flange 12 and seals 75 in the same way CHAMBERS teaches a port in housing 42 adjacent upper seal 54 in order to provide indication of seal failure as CHAMBERS teaches at col. 5, lines 59-64.
Regarding Claim 29, PICHON anticipates the slurry macerator of Claim 27 as explained above.  Adding the fluid port to sleeve 72 of PICHON adjacent the cavity between flange 12 and seals 75 as explained in the rejection of Claim 28 above would also make the port capable of being a fluid drain to the cavity.
Regarding Claim 30, PICHON anticipates the slurry macerator of Claim 22 as explained above.  PICHON does not disclose motor mounting adapter 72 in Fig. 3 comprises a motor seal failure alert failsafe mechanism to alert an operator in the event of failure of the motor seal arrangement.
CHAMBERS teaches a motor mounting adapter (gearing subsystem 14 in Fig. 1 is a motor mounting adapter for motor 24 being mounted to cutting subsystem 16) with a leak detection plug (108 in Fig. 1) providing a leak detection mechanism which alerts personnel to seal failure at col. 5, lines 59-64.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to add a leak detection mechanism to the motor mounting adapter of PICHON in the same way CHAMBERS teaches a leak detection mechanism in a motor mounting adapter in order to provide indication of seal failure as CHAMBERS teaches at col. 5, lines 59-64.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. DEREK PRESSLEY whose telephone number is (313)446-6658. The examiner can normally be reached 7:30am to 3:30pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM J EISEMAN can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.D.P./               Examiner, Art Unit 3725                                                                                                                                                                                         



/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725